

116 HR 6144 IH: Kira Johnson Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6144IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Adams (for herself, Ms. Underwood, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Ms. Moore, Mr. Clay, Mr. Khanna, Ms. Pressley, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make investments in community-based organizations and other initiatives to prevent maternal mortality and severe maternal morbidity, especially for Black women, and for other purposes.1.Short titleThis Act may be cited as the Kira Johnson Act.2.Investments in community-based organizations To improve Black maternal health outcomes(a)AwardsFollowing the 1-year period described in subsection (c), the Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Administrator of the Health Resources and Services Administration, shall award grants to eligible entities to establish or expand programs to prevent maternal mortality and severe maternal morbidity among Black women.(b)EligibilityTo be eligible to seek a grant under this section, an entity shall be a community-based organization offering programs and resources aligned with evidence-based practices for improving maternal health outcomes for Black women.(c)Outreach and technical assistance periodDuring the 1-year period beginning on the date of enactment of this Act, the Secretary shall—(1)conduct outreach to encourage eligible entities to apply for grants under this section; and(2)provide technical assistance to eligible entities on best practices for applying for grants under this section.(d)Special consideration(1)OutreachIn conducting outreach under subsection (c), the Secretary shall give special consideration to eligible entities that—(A)are based in, and provide support for, communities with—(i)high rates of adverse maternal health outcomes; and(ii)significant racial and ethnic disparities in maternal health outcomes; (B)are led by Black women; and(C)offer programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black women.(2)AwardsIn awarding grants under this section, the Secretary shall give special consideration to eligible entities that—(A)are described in subparagraphs (A), (B), and (C) of paragraph (1);(B)offer programs and resources designed in consultation with and intended for Black women; and(C)offer programs and resources in the communities in which the respective eligible entities are located that—(i)promote maternal mental health and maternal substance use disorder treatments that are aligned with evidence-based practices for improving maternal mental health outcomes for Black women;(ii)address social determinants of health for women in the prenatal and postpartum periods, including—(I)housing;(II)transportation;(III)nutrition counseling;(IV)healthy foods;(V)lactation support;(VI)lead abatement and other efforts to improve air and water quality;(VII)child care access;(VIII)car seat installation;(IX)wellness and stress management programs; or(X)coordination across safety-net and social support services and programs;(iii)promote evidence-based health literacy and pregnancy, childbirth, and parenting education for women in the prenatal and postpartum periods;(iv)provide support from doulas and other perinatal health workers to women from pregnancy through the postpartum period;(v)provide culturally congruent training to perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators;(vi)conduct or support research on Black maternal health issues; or(vii)have developed other programs and resources that address community-specific needs for women in the prenatal and postpartum periods and are aligned with evidence-based practices for improving maternal health outcomes for Black women.(e)Technical assistanceThe Secretary shall provide to grant recipients under this section technical assistance on—(1)capacity building to establish or expand programs to prevent adverse maternal health outcomes among Black women;(2)best practices in data collection, measurement, evaluation, and reporting; and(3)planning for sustaining programs to prevent maternal mortality and severe maternal morbidity among Black women after the period of the grant.(f)EvaluationNot later than the end of fiscal year 2026, the Secretary shall submit to the Congress an evaluation of the grant program under this section that—(1)assesses the effectiveness of outreach efforts during the application process in diversifying the pool of grant recipients;(2)makes recommendations for future outreach efforts to diversify the pool of grant recipients for Department of Health and Human Services grant programs and funding opportunities;(3)assesses the effectiveness of programs funded by grants under this section in improving maternal health outcomes for Black women; and(4)makes recommendations for future Department of Health and Human Services grant programs and funding opportunities that deliver funding to community-based organizations to improve Black maternal health outcomes through programs and resources that are aligned with evidence-based practices for improving maternal health outcomes for Black women.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025.3.Training for all employees in maternity care settingsPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following new section:742.Training for all employees in maternity care settings(a)GrantsThe Secretary shall award grants for programs to reduce and prevent bias, racism, and discrimination in maternity care settings.(b)Special considerationIn awarding grants under subsection (a), the Secretary shall give special consideration to applications for programs that would—(1)apply to all birthing professionals and any employees who interact with pregnant and postpartum women in the provider setting, including front desk employees, sonographers, schedulers, health care professionals, hospital or health system administrators, and security staff;(2)emphasize periodic, as opposed to one-time, trainings for all birthing professionals and employees described in paragraph (1);(3)address implicit bias and explicit bias;(4)be delivered in ongoing education settings for providers maintaining their licenses, with a preference for trainings that provide continuing education units and continuing medical education;(5)include trauma-informed care best practices and an emphasis on shared decision making between providers and patients;(6)include a service-learning component that sends providers to work in underserved communities to better understand patients’ lived experiences;(7)be delivered in undergraduate programs that funnel into medical schools, like biology and pre-medicine majors;(8)be delivered in settings that apply to providers of the special supplemental nutrition program for women, infants, and children under section 17 of the Child Nutrition Act of 1966;(9)integrate bias training in obstetric emergency simulation trainings;(10)offer training to all maternity care providers on the value of racially, ethnically, and professionally diverse maternity care teams to provide culturally congruent care, including doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; or(11)be based on one or more programs designed by a historically Black college or university.(c)ApplicationTo seek a grant under subsection (a), an entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require.(d)ReportingEach recipient of a grant under this section shall annually submit to the Secretary a report on the status of activities conducted using the grant, including, as applicable, a description of the impact of training provided through the grant on patient outcomes and patient experience for women of color and their families.(e)Best practicesBased on the annual reports submitted pursuant to subsection (d), the Secretary—(1)shall produce an annual report on the findings resulting from programs funded through this section;(2)shall disseminate such report to all recipients of grants under this section and to the public; and(3)may include in such report findings on best practices for improving patient outcomes and patient experience for women of color and their families in maternity care settings.(f)DefinitionsIn this section:(1)The term postpartum means the one-year period beginning on the last day of a woman’s pregnancy.(2)The term culturally congruent means in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025..4.Study on reducing and preventing bias, racism, and discrimination in maternity care settings(a)In generalThe Secretary of Health and Human Services shall seek to enter into an agreement, not later than 90 days after the date of enactment of this Act, with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) under which the National Academies agrees to—(1)conduct a study on the design and implementation of programs to reduce and prevent bias, racism, and discrimination in maternity care settings; and(2)not later than 24 months after the date of enactment of this Act, complete the study and transmit a report on the results of the study to the Congress.(b)Possible topicsThe agreement entered into pursuant to subsection (a) may provide for the study of any of the following:(1)The development of a scorecard for programs designed to reduce and prevent bias, racism, and discrimination in maternity care settings to assess the effectiveness of such programs in improving patient outcomes and patient experience for women of color and their families.(2)Determination of the types of training to reduce and prevent bias, racism, and discrimination in maternity care settings that are demonstrated to improve patient outcomes or patient experience for women of color and their families.5.Respectful maternity care compliance program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall award grants to accredited hospitals, health systems, and other maternity care delivery settings to establish within one or more hospitals or other birth settings a respectful maternity care compliance office.(b)Office requirementsA respectful maternity care compliance office funded through a grant under this section shall—(1)institutionalize mechanisms to allow patients receiving maternity care services, the families of such patients, or doulas or other perinatal workers supporting such patients to report instances of disrespect or evidence of bias on the basis of race, ethnicity, or another protected class;(2)institutionalize response mechanisms through which representatives of the office can directly follow up with the patient, if possible, and the patient’s family in a timely manner; (3)prepare and make publicly available a hospital- or health system-wide strategy to reduce bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care that includes—(A)information on the training programs to reduce and prevent bias, racism, and discrimination on the basis of race, ethnicity, or another protected class for all employees in maternity care settings; and(B)the development of methods to routinely assess the extent to which bias, racism, or discrimination on the basis of race, ethnicity, or another protected class are present in the delivery of maternity care to minority patients; and(4)provide annual reports to the Secretary with information about each case reported to the compliance office over the course of the year containing such information as the Secretary may require, such as—(A)de-identified demographic information on the patient in the case, such as race, ethnicity, gender identity, and primary language;(B)the content of the report from the patient or the family of the patient to the compliance office; and(C)the response from the compliance office.(c)Secretary requirements(1)ProcessesNot later than 180 days after the date of enactment of this Act, the Secretary shall establish processes for—(A)disseminating best practices for establishing and implementing a respectful maternity care compliance office within a hospital or other birth setting;(B)promoting coordination and collaboration between hospitals, health systems, and other maternity care delivery settings on the establishment and implementation of respectful maternity care compliance offices; and(C)evaluating the effectiveness of respectful maternity care compliance offices on maternal health outcomes and patient and family experiences, especially for minority patients and their families.(2)Study(A)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall, through a contract with an independent research organization, conduct a study on strategies to address disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services.(B)Components of studyThe study shall include the following:(i)An assessment of the reports submitted to the Secretary from the respectful maternity care compliance offices pursuant to subsection (b)(4).(ii)Based on such assessment, recommendations for potential accountability mechanisms related to cases of disrespect or bias on the basis of race, ethnicity, or another protected class in the delivery of maternity care services at hospitals and other birth settings. Such recommendations shall take into consideration medical and non-medical factors that contribute to adverse patient experiences and maternal health outcomes.(C)ReportThe Secretary shall submit to the Congress and make publicly available a report on the results of the study under this paragraph.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated such sums as may be necessary for fiscal years 2021 through 2026.6.GAO report(a)In generalNot later than 2 years after date of enactment of this Act and every 2 years thereafter, the Comptroller General of the United States shall submit to the Congress and make publicly available a report on the establishment of respectful maternity care compliance offices within hospitals, health systems, and other maternity care settings.(b)Matters includedThe report under paragraph (1) shall include the following:(1)Information regarding the extent to which hospitals, health systems, and other maternity care settings have elected to establish respectful maternity care compliance offices, including—(A)which hospitals and other birth settings elect to establish compliance offices and when such offices are established;(B)to the extent practicable, impacts of the establishment of such offices on maternal health outcomes and patient and family experiences in the hospitals and other birth settings that have established such offices, especially for minority women and their families;(C)information on geographic areas, and types of hospitals or other birth settings, where respectful maternity care compliance offices are not being established and information on factors contributing to decisions to not establish such offices; and(D)recommendations for establishing respectful maternity care compliance offices in geographic areas, and types of hospitals or other birth settings, where such offices are not being established.(2)Whether the funding made available to carry out section 6 has been sufficient and, if applicable, recommendations for additional appropriations to carry out section 6.(3)Such other information as the Comptroller General determines appropriate.7.DefinitionsIn this Act:(1)The term postpartum means the one-year period beginning on the last day of a woman’s pregnancy.(2)The term culturally congruent means in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.